DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes the amendments to the specification filed on August 29, 2022 are accepted. In response to Applicants remarks filed August 29, 2022, Examiner further notes that the amendments are not merely a courtesy to the Examiner, but rather present the information included in the specification in a less confusing and misleading manner. As discussed in the interviews between Examiner and Applicant’s representative, this issue does not rise to the level of an objectionable offense, but Examiner maintains that the amendments are in the interest of all parties that may encounter a patent issued from this application.
Previous versions of the specification included a numbered list beginning arbitrarily at number 342, and this list included language that was designed to resemble claim language. Applicant is encouraged to consider the appearance of this portion of the specification in an issued patent, and as an example page 95 of U.S. Patent No. 11,302,248 B2, which shares a common parent application with the present application, is reproduced below.
This page looks nearly identical to a listing of claims (other than the numbers not being in bold font. As an aside, Examiner notes that P.G. Pub. of the instant application, U.S. Pub. No. 2021/0104574 A1, fails to even maintain this bold font distinction, as each number at the end of the specification is bolded as if it were claim language. This further underscores the confusing and misleading nature of the specification). Even those skilled in the art and familiar with the patent system, when looking at this page, would be confused as to the nature and purpose of this language. The language used, the presence of purported dependencies, and the manner in which it is arranged in a numbered list would lead those who are looking at this page to conclude that these are the claims of the patent. Examiner concedes that a more thorough and full examination of the record would reveal that this is not the case, but the point stands that the presence of such a list is unnecessarily confusing.

    PNG
    media_image1.png
    935
    766
    media_image1.png
    Greyscale

[Page 95 of U.S. Patent No. 11,302,248 B2 – these are not claims, but are part of a list in the patent’s specification similar to the one at issue here]
Examiner thanks Applicant for the included amendments and agrees that referring to each number as an “aspect” helps to differentiate from claim language and alleviate the issues previously discussed. However, while the amendments are accepted, Examiner also suggests that Applicant consider further amendments to address outstanding instances of confusion. For example, the rationale for the numbering beginning at aspect 342 is not discussed. Further, a number of aspects make explicit reference to other aspects that are not a part of the instant application. Aspect 359 and aspect 360, for example, refer to “any of the items” 836 to 930. However, the list in this application ends at 564. Examiner fails to see how such recitations are helpful and Examiner encourages Applicant to consider further specification amendments to resolve any of this outstanding confusion.
Allowable Subject Matter
Claims 1-10 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not teach nor render obvious the active layer is covered by two or more cladding layers and forms a material transition layer with a maximum thickness dC along the space between the two adjacent light emitting devices, with the p-doped layer and the n-doped layer not extending along the space, whereby electrical and optical conductivities in the material transition layer are reduced, in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819